UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6739


LEON COLEMAN, a/k/a Mr.,

                  Plaintiff – Appellant,

             v.

MARYLAND PAROLE COMMISSION; COMMISSIONER C. BEIKERT; T.
HOWELL, #23; COMMISSIONER PATTERSON; ALL PAROLE AGENTS,
PAROLE ASSOCIATES, NAMES UNKNOWN,

                  Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:09-cv-00749-BEL)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Leon Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Leon   Coleman    appeals        the    district     court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Coleman v. Maryland Parole Comm’n,

No. 1:09-cv-00749-BEL (D. Md. April 9, 2009).                   We dispense with

oral   argument     because    the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2